Citation Nr: 0417919	
Decision Date: 07/02/04    Archive Date: 07/14/04

DOCKET NO.  95-30 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan,
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependent's Educational Assistance 
benefits under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Louis de Mier-Le Blanc, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason G. Wodogaza, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1967 until 
March 1970.  The veteran died in March 1991 and the appellant 
is his surviving spouse.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a September 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Commonwealth of Puerto Rico, which denied 
service connection for the cause of the veteran's death and 
entitlement to Chapter 35, Title 38, Dependent's Educational 
Assistance benefits.

The appellant requested a hearing in this case, which was 
conducted by the undersigned Acting Veterans Law Judge in 
June 2003.  A transcript of that hearing has been made part 
of the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003), are 
applicable to the appellant's claims of entitlement to 
service connection for the cause of the veteran's death and 
entitlement to Chapter 35, Title 38, Dependent's Educational 
Assistance benefits.  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.

First, VA has a duty to notify the appellant and her 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2003).  Information means 
non-evidentiary facts, such as the claimant's address and 
Social Security number or the name and address of a medical 
care provider who may have evidence pertinent to the claim.  
See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 38 C.F.R. 
§ 3.159(a)(5) (2003).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In the instant case, the Board notes that the appellant and 
her representative has not yet been provided notice of the 
VCAA provisions or the respective responsibilities of the 
appellant and VA in obtaining evidence to substantiate the 
appellant's claims.  Therefore, the Board finds it necessary 
to remand this case at this time to ensure compliance with 
the VCAA and its implementing provisions.

The Board additionally notes that the claims file shows that 
the veteran was hospitalized at the San Juan VA Medical 
Center from March 19, 1991 to March 29, 1991.  However, the 
claims file only contains a single medical record with 
respect to the veteran's aforementioned period of 
hospitalization.  Therefore, the Board finds that an 
additional attempt should be made to obtain the veteran's VA 
in-patient hospitalization records as well as any relevant 
and previously unobtained VA outpatient medical records.



Accordingly this case is REMANDED to the RO, via the AMC, for 
the following:

1.  The appellant should be provided with a 
letter that complies with the notification 
requirements of 38 U.S.C.A. § 5103(a).  
Specifically, such letter should set forth 
the provisions of the VCAA and the associated 
implementing regulations.  The RO/AMC should 
specifically notify the appellant as to the 
type of information or evidence that is 
necessary to substantiate her claims on 
appeal.  The RO/AMC should also advise the 
appellant as to which evidence must be 
obtained by her, and which evidence will be 
obtained by VA on her behalf.  The RO/AMC 
should further advise the appellant to 
identify and/or provide any additional 
evidence not yet of record that she believes 
may be relevant/pertinent to her claims.

2.  The veteran's VA in-patient 
hospitalization records dated in March 1991, 
as well as any relevant and previously 
unobtained VA outpatient treatment records, 
should be obtained.  All efforts to obtain 
the records should be fully documented, and 
the facility must be asked to provide a 
negative response if records are not 
available.

3.  Once any additional information and/or 
medical evidence has been received and made 
part of the record, the appellant's claims 
for service connection for the cause of the 
veteran's death and entitlement to Chapter 
35, Title 38, Dependents Educational 
Assistance benefits should be re-adjudicated.  
If either of the benefits sought on appeal 
remains denied, the appellant and her private 
attorney should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on appeal.  
An appropriate period of time should be 
allowed for a response.

The purpose of this REMAND is to cure procedural defects and 
accomplish additional development that will complete the 
record.  The Board does not intimate any opinion as to the 
merits of this case, either favorable or unfavorable, at this 
time.  The appellant has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, provides for expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.

	                  
_________________________________________________
	ROBINSON ACOSTA
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



